UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6054



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

VERNON DAVID STROMAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Charles E. Simons, Jr., Senior
District Judge. (CR-94-313, CA-95-378-3-6BC)


Submitted:   July 23, 1996                 Decided:   July 30, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Vernon David Stroman, Appellant Pro Se. Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for relief under 28 U.S.C. § 2255 (1988), as amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1217. We have reviewed the record and the dis-

trict court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. We also find meritless

Appellant's allegation that his conviction under 18 U.S.C.A.

§ 924(c) (West Supp. 1996) should be reversed in light of Bailey v.

United States, ___ U.S. ___, 64 U.S.L.W. 4039 (U.S. Dec. 6, 1995)

(Nos. 94-7448, 94-7492), because the record reveals evidence beyond

a reasonable doubt to support the conviction under Bailey's "carry-
ing" prong. Id. at 4041-43. Accordingly, we affirm on the reasoning

of the district court. United States v. Stroman, Nos. CR-94-313;
CA-95-378-3-6BC (D.S.C. Dec. 8, 1995). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2